F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         FEB 16 2000
                   UNITED STATES COURT OF APPEALS

                         FOR THE TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk


    STEVEN W. KIRK,

             Plaintiff-Appellant,

    v.                                                 No. 99-6178
                                                 (D.C. No. CIV-97-1881-L)
    CAPITAL SERVICES; CAPITAL                          (W.D. Okla.)
    CORRECTIONAL RESOURCES
    INC.; JIM BREWER; LARRY
    FIELDS; VINCENT KNIGHT;
    TOM BRENNAN; DOYLE COSLIN;
    CARL WHITE; JIM H. GANT; T.R.
    DECORDOVA; R. O’PRY; BILLY
    KENT; R. WALKER; J. LEDET;
    C. JONES; JOHN KINDON; JOHN
    PLESS; CURTIS FOUNTAIN; TOM
    C. MARTIN, Warden; DUANE
    BERG; MIKE HAIDER; HICKS,
    Food Supervisor; MARY CURTIS,

             Defendants-Appellees.


                          ORDER AND JUDGMENT            *




Before BALDOCK , HENRY , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff-appellant filed this suit pursuant to 28 U.S.C. § 1983, alleging

various violations of his constitutional rights as a result of prison conditions and

alleged acts of defendants. Defendants filed motions to dismiss or for summary

judgment. The magistrate judge recommended that these motions be granted

after thoroughly analyzing the allegations of fact and applicable law. After

reviewing appellant’s objections, the district court adopted the magistrate judge’s

recommendation and granted defendants’ motions. The district court denied

appellant leave to proceed on appeal without prepayment of fees.

       On appeal, appellant re-urges his motion to proceed on appeal without

prepayment of fees, and restates the arguments presented below, contending that

1) defendants have breached their contracts with each other regarding the housing

of Oklahoma inmates, 2) prison conditions and standards and acts of the

defendants, including his transfer to a private prison facility in Texas, violated

his constitutional rights, including due process and equal protection, 3) he was

wrongly deprived of earned credits against his sentence, and 4) defendants

violated his religious rights and his access to the courts. He also presents


                                           -2-
arguments not considered by the district court, such as his contention that this

case should be handled under Multidistrict Litigation.

       We review appellant’s contentions de novo, applying the same standards

as the district court in the first instance.   See Anderson v. Coors Brewing Co.   ,

181 F.3d 1171, 1175 (10th Cir. 1999). First, we grant appellant leave to proceed

on appeal without prepayment of fees. However, appellant remains liable for the

amount of the appellate filing fee of $105.          Appellant has consented to

disbursement of partial payments of the filing fees from his prison account.

Appellant must pay $105 to the clerk of the district court. His custodian

shall, within thirty days of the date of this order, deduct and pay to the clerk of

the United States District Court for the Western District of Oklahoma an amount

equal to 20 percent of the greater of--

               A) the average monthly deposits to his account, or
               B) the average monthly balance in his account for
                  the 6 month period immediately preceding filing
                  of the notice of appeal in this case.

       In either event, appellant’s custodian shall forward payments from

appellant’s account equal to 20 percent of the preceding month’s income each

time the account exceeds $10 until the filing fees are paid in full. The Clerk’s

Office of this court is directed to serve a copy of this order on appellant’s

custodian forthwith.



                                               -3-
      To the extent that appellant presents new arguments and contentions on

appeal, we do not consider them here.   See Walker v. Mather (In re Walker)   ,

959 F.2d 894, 896 (10th Cir. 1992). After considering the balance of appellant’s

arguments and the applicable law, we are convinced that the district court

correctly decided this case. Therefore, for substantially the same reasons set

forth in the magistrate judge’s thorough Report and Recommendation dated

October 8, 1999, the judgment of the United States District Court for the Western

District of Oklahoma is AFFIRMED. Appellant’s motions for consolidation and

a temporary restraining order, for appointment of counsel, for prohibition and

mandamus, his emergency request for injunction and motion for contempt, and his

four-part motion requesting additional relief are DENIED. The mandate shall

issue forthwith.



                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                        -4-